                           1 McCormick, Barstow, Sheppard,
                             Wayte & Carruth LLP
                           2 Wade M. Hansard
                             Nevada Bar No. 8104
                           3   wade.hansard@mccormickbarstow.com
                             Jonathan W. Carlson
                           4 Nevada Bar No. 10536
                               jonathan.carlson@mccormickbarstow.com
                           5 Renee M. Maxfield
                             Nevada Bar No. 12814
                           6   renee.maxfield@mccormickbarstow.com
                             8337 West Sunset Road, Suite 350
                           7 Las Vegas, Nevada 89113
                             Telephone:    (702) 949-1100
                           8 Facsimile:    (702) 949-1101

                           9 Attorneys for GEICO CASUALTY COMPANY

                          10
                                                           UNITED STATES DISTRICT COURT
                          11
                                                                  DISTRICT OF NEVADA
                          12

                          13
                               SARKIS K. SEMERDJIAN, an individual,             Case No. 2:18-cv-00692-APG-VCF
                          14
                                             Plaintiff,                         STIPULATION AND ORDER FOR
                          15                                                    DISMISSAL WITH PREJUDICE
                                      v.
                          16
                             GEICO CASUALTY COMPANY, a
                          17 corporation; DOES I through X; and ROE
                             CORPORATIONS I through X, inclusive,
                          18
                                           Defendants.
                          19

                          20

                          21          IT IS HEREBY STIPULATED by the parties above named, by and through their respective
                          22 counsel of record, that the above-entitled matter be dismissed with prejudice.

                          23 / / /

                          24 / / /

                          25 / / /

                          26 / / /

                          27 / / /

                          28 / / /
MCCORMICK, BARSTOW,
 SHEPPARD, W AYTE &
   CARRUTH LLP                                                                                      2:18-cv-00692-APG-VCF
8337 W. SUNSET RD, SUITE 350
    LAS VEGAS, NV 89113                            STIPULATION AND ORDER FOR DISMISSAL WITH PREJUDICE
                           1               Each party will bear their own costs and attorneys’ fees.

                           2               DATED this 19th day of February, 2020

                           3                                                  MAIER GUTIERREZ & ASSOCIATES
                           4                                                  By           /s/ Stephen G. Clough
                           5                                                       Joseph A. Gutierrez, Nevada Bar No. 9046
                                                                                   Stephen G. Clough, Nevada Bar No. 10549
                           6                                                       8816 Spanish Ridge Ave.
                                                                                   Las Vegas, Nevada 89148
                           7                                                       Tel. (702) 629-7900
                           8
                                                                                   Attorneys for SARKIS K. SEMERDJIAN
                           9

                          10               DATED this 19th day of February, 2020

                          11                                                  McCORMICK, BARSTOW, SHEPPARD,
                                                                              WAYTE & CARRUTH LLP
                          12
                                                                              By           /s/ Jonathan W. Carlson
                          13                                                       Wade M. Hansard, Nevada Bar No. 8104
                          14                                                       Jonathan W. Carlson, Nevada Bar No. 10536
                                                                                   Renee M. Maxfield, Nevada Bar No. 12814
                          15                                                       8337 West Sunset Road, Suite 350
                                                                                   Las Vegas, Nevada 89113
                          16                                                       Tel. (702) 949-1100
                          17
                                                                                   Attorneys for GEICO CASUALTY COMPANY
                          18
                                                                                 ORDER
                          19
                                           IT IS SO ORDERED.
                          20
                                           Dated:
                                           DATEDFebruary    20,of
                                                  this ___ day  2020.
                                                                  _______________, 2020
                          21

                          22

                          23                                                       UNITED STATES DISTRICT JUDGE
                          24
                               6659796.1
                          25

                          26

                          27

                          28
MCCORMICK, BARSTOW,
 SHEPPARD, W AYTE &
   CARRUTH LLP                                                                  2                        2:18-cv-00692-APG-VCF
8337 W. SUNSET RD, SUITE 350
    LAS VEGAS, NV 89113                                 STIPULATION AND ORDER FOR DISMISSAL WITH PREJUDICE
